UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

ROBERT REYNOLDS, Case No. 1:19-cv-952
Plaintiff,
Black, J.
vs. Litkovitz, M.J.
C.O. HUTCHINSON, et al., ORDER AND REPORT
Defendants. AND RECOMMENDATION

Plaintiff, a prisoner at the Southern Ohio Correctional Facility, has filed a pro se
complaint pursuant to 42 U.S.C. § 1983 against defendants C.O. Hutchinson, C.O. Evans, and
“medical.” (Doc. 1).' By separate Order, plaintiff has been granted leave to proceed in forma
pauperis. This matter is before the Court for a sua sponte review of the complaint to determine
whether the complaint or any portion of it, should be dismissed because it is frivolous, malicious,
fails to state a claim upon which relief may be granted or seeks monetary relief from a defendant
who is immune from such relief. See Prison Litigation Reform Act of 1995 § 804, 28 U.S.C.

§ 1915(e)(2)(B); § 805, 28 U.S.C. § 1915A(b).

In enacting the original in forma pauperis statute, Congress recognized that a “litigant
whose filing fees and court costs are assumed by the public, unlike a paying litigant, lacks an
economic incentive to refrain from filing frivolous, malicious, or repetitive lawsuits.”” Denton v.
Hernandez, 504 U.S. 25, 31 (1992) (quoting Neitzke v. Williams, 490 U.S. 319, 324 (1989)). To
prevent such abusive litigation, Congress has authorized federal courts to dismiss an in forma

pauperis complaint if they are satisfied that the action is frivolous or malicious. /d.; see also 28

 

' Although defendant “medical” is not listed as a party in the case caption (see Doc. 1, at PageID 1), plaintiff
has listed “medical” as a defendant in the body of the complaint (see Doc. 1, at PageID 3). For ease of reference, the
Clerk of Court is DIRECTED to update the docket sheet in this case to include this defendant. However, for the
reasons stated below, the undersigned RECOMMENDS that plaintiff's claims against defendant “medical” be

DISMISSED with prejudice.
U.S.C. §§ 1915(e)(2)(B)(i) and 1915A(b)(1). A complaint may be dismissed as frivolous when
the plaintiff cannot make any claim with a rational or arguable basis in fact or law. Neitzke v.
Williams, 490 U.S. 319, 328-29 (1989); see also Lawler v. Marshall, 898 F.2d 1196, 1198 (6th
Cir. 1990). An action has no arguable legal basis when the defendant is immune from suit or
when plaintiff claims a violation of a legal interest which clearly does not exist. Neitzke, 490
U.S. at 327. An action has no arguable factual basis when the allegations are delusional or rise
to the level of the irrational or “wholly incredible.” Denton, 504 U.S. at 32; Lawler, 898 F.2d at
1199. The Court need not accept as true factual allegations that are “fantastic or delusional” in
reviewing a complaint for frivolousness. Hill v. Lappin, 630 F.3d 468, 471 (6th Cir. 2010)
(quoting Neitzke, 490 U.S. at 328).

Congress also has authorized the sua sponte dismissal of complaints that fail to state a
claim upon which relief may be granted. 28 U.S.C. §§ 1915 (e)(2)(B)(ii) and 1915A(b)(1). A
complaint filed by a pro se plaintiff must be “liberally construed” and “held to less stringent
standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94
(2007) (per curiam) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). By the same token,
however, the complaint “must contain sufficient factual matter, accepted as true, to ‘state a
claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)); see also Hill, 630 F.3d at
470-71 (“dismissal standard articulated in Jgbal and Twombly governs dismissals for failure to
state a claim” under §§ 1915A(b)(1) and 1915(e)(2)(B)(ii)).

“A claim has facial plausibility when the plaintiff pleads factual content that allows the
court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Igbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556). The Court must accept all well-
pleaded factual allegations as true, but need not “accept as true a legal conclusion couched as a
factual allegation.” Twombly, 550 U.S. at 555 (quoting Papasan v. Allain, 478 U.S. 265, 286
(1986)). Although a complaint need not contain “detailed factual allegations,” it must provide
“more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Jgbal, 556 U.S.
at 678 (citing Twombly, 550 U.S. at 555). A pleading that offers “labels and conclusions” or “a
formulaic recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at
555. Nor does a complaint suffice if it tenders “naked assertion[s]” devoid of “further factual
enhancement.” /d. at 557. The complaint must “give the defendant fair notice of what the...
claim is and the grounds upon which it rests.” Erickson, 551 U.S. at 93 (citations omitted).

Plaintiff alleges that on July 20, 2019, defendants Hutchinson and Evans entered his
cell and started, respectively, to punch him and beat him with a stick. (Doc. 1, at PageID 5-6).
Plaintiff contends that these defendants then brought him to medical in a wheelchair, but the
nurses, who are not identified or named as defendants, did not give him any medical help, even
though he requested x-rays. (/d.). Plaintiff further contends that after leaving medical he was
placed on an elevator where an unidentified corrections officer started to punch plaintiff and
threatened to break his jaw if he said anything. (/d.). Plaintiff asserts that he said he was going
to write up the alleged events but was not allowed to talk with anyone or given forms. (/d. at
PagelD 5). For relief, plaintiff seeks injunctive relief in the form of x-rays and monetary
damages. (Doc. 1, at PageID 5-6).

At this stage in the proceedings, without the benefit of briefing by the parties, the
undersigned concludes that plaintiff may proceed with his claims against defendants
Hutchinson and Evans under the Eighth Amendment. However, plaintiff's remaining claims

should be dismissed. See 28 U.S.C. §§ 1915(e)(2)(B) & 1915A(b).
First, any claim against an individual defendant in an official capacity must be dismissed
to the extent that plaintiff seeks monetary damages. Absent an express waiver, a state is immune
from damages suits under the Eleventh Amendment. P.R. Aqueduct & Sewer Auth. v. Metcalf &
Eddy, 506 U.S. 139, 144 (1993); Edelman v. Jordan, 415 U.S. 651, 673 (1974). The State of
Ohio has not constitutionally nor statutorily waived its Eleventh Amendment immunity in the
federal courts. See Johns v. Supreme Court of Ohio, 753 F.2d 524, 527 (6th Cir. 1985); State of
Ohio v. Madeline Marie Nursing Homes, 694 F.2d 449, 460-62 (6th Cir. 1982). The Eleventh
Amendment bar extends to actions where the state is not a named party, but where the action is
essentially one for the recovery of money from the state. Edelman, 415 U.S. at 663. A suit
against defendants in their official capacities would be a way of pleading the action against the
entity of which defendants are agents. Monell v. Dep't of Social Servs., 436 U.S. 658, 690
(1978). Thus, actions against state officials in their official capacities are included in this bar.
Will v. Michigan Dep't. of State Police, 491 U.S. 58, 70-71 (1989). See also Colvin v. Caruso,
605 F.3d 282, 289 (6th Cir. 2010) (citing Cady v. Arenac Co., 574 F.3d 334, 344 (6th Cir.
2009)). Therefore, the individual defendants are immune from suit in their official capacities to
the extent that plaintiff seeks monetary damages.

The complaint should also be dismissed against defendant “medical.” Title 42 U.S.C.

§ 1983 provides that “[e]very person who, under the color of any statute . . . subjects, or causes
to be subjected, any citizen of the United States . . . to the deprivation of any rights, privileges, or
immunities secured by the Constitution and laws, shall be liable to the party injured... ..” 42
U.S.C. § 1983. A state prison’s medical department is not a “person” subject to suit under 42

U.S.C. § 1983. See Hix v. Tenn. Dep't. of Corr., 196 F. App’x 350, 355-56 (6th Cir. 2006)
(finding that a prison’s medical departments is not a person under § 1983). Therefore, defendant
“medical” should dismissed as a party to this action.

Finally, to the extent that plaintiff may be alleging that his request for grievance forms
was improperly denied by prison officials, he has failed to state a cognizable claim for relief
under § 1983. Such a claim does not implicate federal constitutional concerns because plaintiff
has no right under the Constitution to an effective prison grievance procedure. See, e.g., Hill y.
Warden, No. 1:12cv63, 2012 WL 1639991, at *2 (S.D. Ohio Mar. 13, 2012) (Litkovitz, M.J.)
(recommending dismissal of portion of complaint complaining about “the failure of prison staff
to provide [plaintiff] with inmate grievance forms and other deficiencies in the inmate grievance
procedure” because “plaintiff has no federal constitutional right to an effective prison grievance
procedure”), adopted, 2012 WL 1623565 (S.D. Ohio May 9, 2012) (Weber, J.); Dearing v.
Mahatma, No. 1:11¢v204, 2011 WL 3739029, at *7 (S.D. Ohio Aug. 24, 2011) (Barrett, J.)
(holding that the plaintiff's allegations referring to “his dissatisfaction with the ... investigation of
[an] allegedly mishandled letter” through the prison grievance process did not state an actionable
claim under 42 U.S.C. § 1983); Williams v. Harris, No. 1:11¢v362, 2011 WL 3667438, at *3
(S.D. Ohio June 15, 2011) (Litkovitz, M.J.) (recommending dismissal of complaint against
prison official responsible for responding to institutional grievances because the plaintiff had “no
constitutional right to an effective grievance procedure”), adopted, 2011 WL 3667389 (S.D.
Ohio Aug. 22, 2011) (Dlott, J.); see also Walker v. Mich. Dep't of Corr., 128 F. App’x 441, 445
(6th Cir. 2005) (per curiam) (and cases cited therein).

Accordingly, in sum, plaintiff may proceed at this juncture with his claims against

defendants Hutchinson and Evans under the Eighth Amendment. The remainder of the
complaint should be dismissed with prejudice because the complaint fails to state a claim upon
which relief may be granted. 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b).

However, plaintiff has failed to provide service copies, summons, or United States Marshal
forms so that service may be issued on defendants Hutchinson and Evans. Plaintiff is therefore
ORDERED to submit a service copy of the complaint, a summons form, and a United States
Marshal form for defendants Hutchinson and Evans within thirty (30) days of the date of this
Order. Plaintiffis advised that failure to comply with this Order may result in the dismissal of this
action for want of prosecution.

IT IS THEREFORE RECOMMENDED THAT:

The complaint (Doc. 1) be DISMISSED with prejudice pursuant to 28 U.S.C.
§§ 1915(e)(2)(B) and 1915A(b)(1), with the exception of plaintiff's Eighth Amendment claims
against defendants Hutchinson and Evans.

IT IS THEREFORE ORDERED THAT:

1. Within thirty (30) days of receipt of this Order, plaintiff is ORDERED to submit
service copies of the complaint, as well as completed summons and United States Marshal forms
for defendants Hutchinson and Evans.

2. The Clerk of Court is DIRECTED to send to plaintiff a copy of the complaint, a
summons form, and a United States Marshal form for this purpose. Upon receipt of the service
copies and completed summons and United States Marshal forms, the Court shall order service of

process by the United States Marshal in this case.

Date: 2118 [20 BS cx, we ;

Karen L. Litkovitz
United States Magistrate Judge

 
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
ROBERT REYNOLDS, Case No. 1:19-cv-952
Plaintiff,
Black, J.
vs. Litkovitz, M.J.
C.O. HUTCHINSON, et al.,
Defendants.
NOTICE

Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of
the recommended disposition, a party may serve and file specific written objections to the
proposed findings and recommendations. This period may be extended further by the Court on
timely motion for an extension. Such objections shall specify the portions of the Report objected
to and shall be accompanied by a memorandum of law in support of the objections. If the Report
and Recommendation is based in whole or in part upon matters occurring on the record at an oral
hearing, the objecting party shall promptly arrange for the transcription of the record, or such
portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the
assigned District Judge otherwise directs. A party may respond to another party’s objections
WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in
accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).
